IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-678

                                        No. COA22-30

                                    Filed 18 October 2022

     Hoke County, No. 19 CVS 768

     RICHARD L. NEELEY, Plaintiff,

                  v.

     WILLIAM C. FIELDS, JR.; WILLCOX, McFADYEN, FIELDS & SUTHERLAND
     PLLC; NANCY Y. WIGGINS, as the Executrix of the ESTATE OF RICHARD M.
     WIGGINS; KENNETH B. DANTINNE; and McCOY WIGGINS, PLLC, Defendants.


           Appeal by Plaintiff from order entered 19 July 2021 by Judge D. Jack Hooks,

     Jr., in Hoke County Superior Court. Heard in the Court of Appeals 8 June 2022.


           Stevens, Martin, Vaughn & Tadych, PLLC, by Michael J. Tadych, Hugh
           Stevens, and K. Matthew Vaughn, for plaintiff-appellant.

           Pendergrass Law Firm, PLLC, by James K. Pendergrass, Jr., for defendants-
           appellees William C. Fields, Jr., and Willcox, McFadyen, Fields & Sutherland
           PLLC.

           Alexander Ricks PLLC, by Amy P. Hunt, for defendants-appellees Nancy Y.
           Wiggins, as the Executrix of the Estate of Richard M. Wiggins, Kenneth B.
           Dantinne, and McCoy Wiggins PLLC.


           MURPHY, Judge.


¶1         Language excepting “covenants, easements, and restrictions of record” in the

     legal description of a deed is sufficient to except all easements that are a matter of

     public record and within the chain of title. The drafter of a general warranty deed

     does not commit legal malpractice in failing to include an exception to an easement
                                         NEELEY V. FIELDS, ET AL.

                                              2022-NCCOA-678

                                             Opinion of the Court



     of record in any other part of a general warranty deed if the exception has been noted

     within the general warranty deed’s legal description. Summary judgment is therefore

     appropriate in a legal malpractice action arising out of an alleged failure to include

     an exception for easements of record in the covenants clause when such exception is

     provided within the general warranty deed’s legal description.

                                             BACKGROUND

¶2           Plaintiff, Richard L. Neeley, brought professional negligence claims against

     two different groups of lawyers arising from his sale of real estate located in Hoke

     County (“Parker Farm Land”).             The first group is the “Hoke County lawyers,”

     comprised of William C. Fields, Jr. and Willcox, McFadyen, Fields & Sutherland

     PLLC. The second group is the “Cumberland County lawyers,” comprised of Richard

     M. Wiggins,1 Kenneth B. Dantinne, and the firm that has become known as McCoy

     Wiggins, PLLC.

¶3           After conducting a title search and finding a recorded landscape easement

     which had previously been recorded in Hoke County on 21 November 2001, the Hoke

     County lawyers drafted a deed on behalf of Neeley as the seller of the Parker Farm

     Land.       The general warranty deed included the following language in the legal

     description of the property: “Together with and subject to covenants, easements and




             1   The estate of Richard M. Wiggins, who has since deceased, is a party to this appeal.
                                    NEELEY V. FIELDS, ET AL.

                                         2022-NCCOA-678

                                       Opinion of the Court



     restrictions of record.”   The deed’s covenants clause warranted the property

     previously described in the deed’s legal description as follows:

                  And the Grantor covenants with the Grantee, that Grantor
                  is seized of the premises in fee simple, has the right to
                  convey the same in fee simple, that title is marketable and
                  free and clear of all encumbrances, and that Grantor will
                  warrant and defend the title against the lawful claims of
                  all persons whomsoever, other than the following
                  exceptions:

                  1. Utility Easements, of record, if any.

                  2. 2013 ad valorem taxes.

     After purchasing the Parker Farm Land, the buyer contacted Neeley about the

     landscape easement and stated the easement had not been made known at the time

     of sale. The buyer then filed suit against Neeley for breach of warranty.

¶4         Neeley hired the Cumberland County lawyers to defend him against the buyer

     and to make a claim against the Hoke County lawyers for negligent drafting of the

     deed. After the statutory deadline had passed and without filing any negligence

     claims against the Hoke County lawyers, the Cumberland County lawyers withdrew

     representation of Neeley, citing an unspecified non-waivable conflict.       Neeley

     eventually settled the lawsuit with the buyer by reacquiring the property from the

     buyer for a price higher than when originally sold. Neeley then brought suit against

     the Cumberland County lawyers, alleging they committed professional malpractice

     by failing to timely file a claim against the Hoke County lawyers.
                                    NEELEY V. FIELDS, ET AL.

                                         2022-NCCOA-678

                                       Opinion of the Court



¶5         Neeley filed a verified complaint against both groups of lawyers on 4 October

     2019. Both groups of lawyers filed motions for summary judgment, and the trial court

     granted both motions in an order filed on 19 July 2021. Neeley timely filed notice of

     appeal.

                                          ANALYSIS

¶6         “The standard of review for summary judgment is de novo.” Forbis v. Neal,

     361 N.C. 519, 524, 649 S.E.2d 382, 385 (2007).

                  Summary judgment is appropriate if “the pleadings,
                  depositions, answers to interrogatories, and admissions on
                  file, together with the affidavits, if any, show that there is
                  no genuine issue as to any material fact and that any party
                  is entitled to a judgment as a matter of law.” N.C. R. Civ.
                  P. 56(c). The trial court may not resolve issues of fact and
                  must deny the motion if there is a genuine issue as to any
                  material fact. Singleton v. Stewart, 280 N.C. 460, 464, 186
                  S.E.2d 400, 403 (1972). Moreover, “all inferences of fact . .
                  . must be drawn against the movant and in favor of the
                  party opposing the motion.” Caldwell v. Deese, 288 N.C.
                  375, 378, 218 S.E.2d 379, 381 (1975) (internal quotation
                  marks omitted).

     Id. at 523-24, 649 S.E.2d at 385. In the instant case, the party opposing the motions

     that were granted by the trial court was Neeley. All inferences of fact are drawn in

     his favor in our de novo review of the motion to determine if there is a genuine issue

     as to any material fact. Id.

¶7         Summary judgment was appropriate because “there is no genuine issue as to

     any material fact and [both Defendants are] entitled to a judgment as a matter of
                                      NEELEY V. FIELDS, ET AL.

                                           2022-NCCOA-678

                                          Opinion of the Court



     law.” N.C.G.S. § 1A-1, Rule 56(c) (2021). The landscape easement was recorded in

     Hoke County on 21 November 2001. “In construing a conveyance executed after [1

     January 1968], in which there are inconsistent clauses, the courts shall determine

     the effect of the instrument on the basis of the intent of the parties as it appears from

     all of the provisions of the instrument.” N.C.G.S. § 39-1.1(a) (2021) (emphasis added).

                   [S]o long as it does not prevent the application of the rule
                   in Shelley’s case, conveyances executed after 1 January
                   1968 in which there are inconsistent clauses shall be
                   construed in accordance with [N.C.G.S. §] 39-1.1 so as to
                   effectuate the intent of the parties as it appears from all
                   the provisions in the instrument.

     Whetsell v. Jernigan, 291 N.C. 128, 133, 229 S.E.2d 183, 187 (1976); see also Robertson

     v. Hunsinger, 132 N.C. App. 495, 499, 512 S.E.2d 480, 483 (1999) (“The intention of

     the parties is to be given effect whenever that can be done consistently with rational

     construction.”). When reviewing a general warranty deed de novo, we analyze the

     entire document to determine the grantor’s intent as a matter of law. See Elliott v.

     Cox, 100 N.C. App. 536, 538, 397 S.E.2d 319, 320 (1990) (“A deed is to be construed

     to ascertain the intention of the grantor as expressed in the language used, construed

     from the four corners of the instrument.”); Mason v. Andersen, 33 N.C. App. 568, 571,

     235 S.E.2d 880, 882 (1977) (“A deed is to be construed by the court, and the meaning

     of its terms is a question of law, not of fact.”).

¶8          In the instant case, both groups of lawyers note that the general warranty deed
                                   NEELEY V. FIELDS, ET AL.

                                        2022-NCCOA-678

                                       Opinion of the Court



     expressly excepted the landscape easement from the warranties.           The general

     warranty deed includes the following language: “Together with and subject to

     covenants, easements and restrictions of record.” While Neeley argues that this

     language excepting easements of record within the legal description of the general

     warranty deed must have appeared as a specifically outlined exception in the

     covenants clause of the deed to be effective, we use the entire document to determine

     what the grantor’s intentions were instead of the piecemeal approach he suggests.

     See Whetsell, 291 N.C. at 133, 229 S.E.2d at 187. By previously defining the property

     to be granted as “[t]ogether with and subject to covenants, easements and restrictions

     of record[,]” the general warranty deed demonstrates, as a matter of law, that

     recorded easements were contemplated as an exception to the general warranty deed.

     The landscape easement at issue was an easement of record within the chain of title

     and was excepted from the general warranty deed as a matter of law. The Hoke

     County lawyers did not commit professional malpractice in drafting the general

     warranty deed.

¶9         Since the Hoke County lawyers did not commit professional malpractice in

     drafting the general warranty deed, it follows that the Cumberland County lawyers

     had no reason to add the Hoke County lawyers to the action of the buyer of the Parker

     Farm Land against Neeley. A claim against the Cumberland County lawyers does

     not exist without first showing that there would have been a case against the Hoke
                                      NEELEY V. FIELDS, ET AL.

                                           2022-NCCOA-678

                                          Opinion of the Court



       County lawyers had the Cumberland County lawyers filed in a timely manner:

                     Where the plaintiff bringing suit for legal malpractice has
                     lost another suit allegedly due to his attorney’s negligence,
                     to prove that but for the attorney’s negligence plaintiff
                     would not have suffered the loss, plaintiff must prove that:

                     (1) The original claim was valid;

                     (2) It would have resulted in a judgment in his favor; and

                     (3) The judgment would have been collectible.

       Rorrer v. Cooke, 313 N.C. 338, 361, 329 S.E.2d 355, 369 (1985). Neeley is unable to

       show that his original claim was valid or that judgment would have resulted in his

       favor. The Cumberland County lawyers did not commit professional malpractice by

       failing to sue the Hoke County lawyers as requested.

                                          CONCLUSION

¶ 10         Even where all inferences of fact are drawn “against the movant and in favor

       of the party opposing the motion,” Caldwell, 288 N.C. at 378, 218 S.E.2d at 381, “there

       is no genuine issue as to any material fact and [the Defendants were] entitled to a

       judgment as a matter of law.” N.C.G.S. § 1A-1, Rule 56(c) (2021). As the general

       warranty deed excluded recorded easements and the landscape easement was an

       easement of record within the chain of title at the time of drafting and recording,

       Defendants did not breach a duty to Neeley, and summary judgment for Defendants

       was proper.

             AFFIRMED.
                   NEELEY V. FIELDS, ET AL.

                       2022-NCCOA-678

                      Opinion of the Court



Judges DIETZ and WOOD concur.